The following was the opinion of the Court of Appeals.
The Court
is of opinion, that, in supplying words in a testament or last Will, it is the most correct course to supply such only as it is evident the testator intended to use, and not such, also, as would he necessary to effectuate the supposed intention of the testator. Acting on this principle, the Court dissents from the decree of the Chancellor, so far as it supplies the word 44 leaving,” in the clause in question.
*116The result of this opinion is, that the decree is to be reversed with Costs, and the bill dismissed.